Case 1:21-cv-00153-MSM-PAS Document 1-6 Filed 04/06/21 Page 1 of 3 PageID #: 54




                               Exhibit 6
Case Number: PM-2021-00006
                       County Superior Court
                  CaseAM
                       1:21-cv-00153-MSM-PAS Document 1-6 Filed 04/06/21 Page 2 of 3 PageID #: 55
Filed in Providence/Bristol
Submitted: 4/5/2021 9:25
Envelope: 3037335
Reviewer: Zoila C.




                     STATE OF RHODE ISLAND                                                                                        SUPERIOR COURT
                     PROVIDENCE, SC


                     PETER MUMMA,             in his capacity as           Chief
                     Executive Ofﬁcer and President 0f the
                     Board of Directors of Phoenix Houses 0f
                     New England,     Inc.,
                               Petitioner,

                                                                                    vvvvvvvvvvvvv




                     V.                                                                                          C.A. N0. PM-2021-00006


                     PHOENIX HOUSES OF NEW
                     ENGLAND, INC.,
                               Respondent.




                               The above-captioned matter came before
                                                                                   m                   the Honorable Brian P. Stern        0n the ex parte

                     emergency request         (the “Petition for Instructions”)                          of Jonathan N. Savage, Esq. (the “Special


                     Master”), solely in his capacity as Permanent Non-Liquidating Special Master of Phoenix Houses


                     of New England,         Inc.   (“Phoenix House”), for an order authorizing the Special Master to ﬁle a


                     lawsuit    against   the       United        States    Small                   Business   Administration    (the    “SBA”) and      its



                     Administrator, in her ofﬁcial capacity, in the United States District Court for the District 0f Rhode


                     Island.


                                                      ORDERED, ADJUGED, AND DECREED

                               1.     That the relief requested in the Special Master’s Petition for Instructions                                         is



                     GRANTED;

                               2.     That the Special Master, in conjunction with the                                    COVID-19      Business Recovery


                     Plan Program Coordinator,               is    hereby authorized t0 ﬁle a lawsuit against the                            SBA   and   its



                     Administrator seeking declaratory and injunctive                                      relief,   as   described in the Petition for


                     Instructions;
Case Number: PM-2021—00006
                       County Superior Court
                  CaseAM
                       1:21-cv-00153-MSM-PAS Document 1-6 Filed 04/06/21 Page 3 of 3 PageID #: 56
Filed in Providence/Bristol
Submitted: 4/5/2021 9:25
Envelope: 3037335
Reviewer: Zoila C.




                               3.        That Phoenix House             shall    submit an   Amended   Operating Plan Which sets fOIth the


                     speciﬁc purposes for Which the second draw Paycheck Protection Program funds Will be used;


                               4.        That upon approval of the                  Amended     Operating Plan, the Special Master         is



                     authorized and directed t0 provide notice 0f the use of the second draw Paycheck Protection


                     Program funds        to the United States District Court for the District             of Rhode Island and the SBA;


                     and

                               5.        That    all       the Special Master’s acts   and doings   relative to the Petition for Instructions


                     are approved,       conﬁrmed, and            ratiﬁed.


                               ENTERED as an order of this Court of this                      5th    day of April, 2021.




                     ENTERED:                                                                BY ORDER:

                                                                                                     /s/ Carin Miley
                                                                                                     Deputy Clerk I
                     Stern,   J.                                                             Deputy Clerk, Superior Court
                     Date:     April       5           ,
                                                           2021                              Date: April     5     2021
                                                                                                                    ,




                     Respectfully Presented By,
                     Jonathan N. Savage, Esq., solely in his
                     capacity as Permanent Special Master
                     of Phoenix Houses of New England,                   Inc.,

                     By His Counsel,


                     /S/   Christopher]. Fragomeni
                     Christopher    J.   Fragomeni, Esq. (9476)
                     Edward D. Pare       III,   Esq. (9698)
                     Savage Law Partners, LLP
                     39 Pike Street
                     Providence, RI 02903
                     Tel:   (401) 238-8500
                     Fax:   (401) 648-674
                     chris(aDsavagelawpartnerscom
                     epare@savagelawpartners.com
